DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/7/2020 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 5, 8, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Soffer et al. (U.S. Patent Application Publication No. 2015/0045068 A1) (hereinafter Soffer) in view of Waldman et al. (U.S. Patent Application Publication No. 2013/0110633 A1) (hereinafter Waldman).

Regarding claim 1, Soffer discloses an information provision method (Paragraph 0004 discloses embodiments of the present invention provide methods, apparatus, and software that can actively assist a user in making location- and time-related decisions), comprising:
determining a first meeting place where a plurality of users meet up (Figure 1 and paragraph 0047 discloses based on information that PDA 22 receives from and about user 32 and 
estimating an arrival time of each user of the plurality of users at the first meeting place where the users meet up, before each user arrives at the first meeting place, on the basis of transportation of each user (Figure 1 and paragraph 0046 disclose users 32, 34, 36 carry respective personal digital assistants (PDAs) 22, 24, 26.  The description that follows relates specifically, for convenience and clarity, to user 32 and PDA 22, but may equally apply to the other users and PDAs.  Figure 3 and paragraphs 0060 and 0061 disclose the PDA computes the user's expected time of arrival at the meeting location, based on the user's current mode of transportation.  Based on the expected time of arrival, PDA 22 may determine that the user will be early for the planned meeting);
determining a notification target user of the plurality of users to be notified of guidance regarding facilities around the first meeting place, on the basis of the arrival time thus estimated (Figure 3 and paragraph 0060 and 0061 disclose the user is on the way to a meeting with a contact person, whose location is marked by a symbol 106 at the right of the figure.  Based on the expected time of arrival, PDA 22 may determine that the user will be early for the planned meeting.  In this case, the PDA may suggest uses for the spare time, based on the targets in the area of relevance.  For example, at an earlier time, the user may have instructed the PDA to make a shopping list of items needed at home, and the PDA may identify a store, marked by a symbol 108, not far off the user's route where the user can buy the items on the list.  As another example, the PDA may have determined that the user is interested in a particular author, and may identify 
notifying the notification target user thus determined of the guidance (Figure 3 and paragraph 0061 disclose based on the expected time of arrival, PDA 22 may determine that the user will be early for the planned meeting.  In this case, the PDA may suggest uses for the spare time, based on the targets in the area of relevance.  For example, at an earlier time, the user may have instructed the PDA to make a shopping list of items needed at home, and the PDA may identify a store, marked by a symbol 108, not far off the user's route where the user can buy the items on the list.  As another example, the PDA may have determined that the user is interested in a particular author, and may identify a book shop along the user's route that is advertising the author's new book for sale.  In such cases, the PDA may suggest that the user make a detour to buy the desired item).
Soffer does not explicitly disclose in response to determining that an arrival time of a user of the plurality of users will be a threshold amount of time or greater after a scheduled meeting time of a meeting of the plurality of users at the first meeting place, deriving a second, different meeting place where the plurality of users meet up.
In analogous art, Waldman discloses in response to determining that an arrival time of a user of the plurality of users will be a threshold amount of time or greater after a scheduled meeting time of a meeting of the plurality of users at the first meeting place, deriving a second, different meeting place where the plurality of users meet up (Figure 4 and paragraph 0098 disclose , if a deviation is detected, as shown at 404, an estimated change in the arrival of the user to the meeting place, for example an estimated delay, may be calculated.  As shown at 405, the estimated delay and/or the coordinates of the user are optionally forwarded to the central unit 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate selecting a new location for a meeting in response to a user being delayed, as described in Waldman, with identifying a meeting location, as described in Soffer, because doing so is using a known technique to improve a similar method in the same way.  Combining selecting a new location for a meeting in response to a user being delayed of Waldman with identifying a meeting location of Soffer was within the ordinary ability of one of ordinary skill in the art based on the teachings of Waldman.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Soffer and Waldman to obtain the invention as specified in claim 1.

Regarding claim 4, as applied to claim 1 above, Soffer, as modified by Waldman, further discloses acquiring current position information of the users (Paragraph 0095 discloses PDA 22 obtains user location information, at a location sensing step 140.  This information is 
wherein, in the estimating, while the users are traveling toward the meeting place, the arrival time of each user is estimated on the basis of the current position information and the transportation of each user (Paragraph 0060 discloses the PDA computes the user's expected time of arrival at the meeting location, based on the user's current mode of transportation and speed of motion, on the distance to the destination, and on any expected delays along the way).

Regarding claim 5, Soffer discloses an information provision device (Paragraph 0004 discloses embodiments of the present invention provide methods, apparatus, and software that can actively assist a user in making location- and time-related decisions), comprising:
a processor programmed (Figure 2 and paragraph 0048 disclose a processor) to
determine a first meeting place where a plurality of users meet up (Figure 1 and paragraph 0047 discloses based on information that PDA 22 receives from and about user 32 and on information received from server 40 and possibly other PDAs 24, 26, PDA 22 builds a schematic map 30, which may be viewed by the user on the PDA display.  This map collates location-based information to identify and locate targets 42, 44, 46, 48 within a given radius of the user.  A "target" may be a desired object, such as a meeting the user is supposed to attend);
estimate an arrival time of each user of the plurality of users at the first meeting place where the users meet up, before each user arrives at the meeting place, on the basis of transportation of each user (Figure 1 and paragraph 0046 disclose users 32, 34, 36 carry respective personal digital assistants (PDAs) 22, 24, 26.  The description that follows relates specifically, for convenience and clarity, to user 32 and PDA 22, but may equally apply to the 
determine a notification target user to be notified of guidance regarding facilities around the first meeting place, on the basis of the estimated arrival time (Figure 3 and paragraph 0060 and 0061 disclose the user is on the way to a meeting with a contact person, whose location is marked by a symbol 106 at the right of the figure.  Based on the expected time of arrival, PDA 22 may determine that the user will be early for the planned meeting.  In this case, the PDA may suggest uses for the spare time, based on the targets in the area of relevance.  For example, at an earlier time, the user may have instructed the PDA to make a shopping list of items needed at home, and the PDA may identify a store, marked by a symbol 108, not far off the user's route where the user can buy the items on the list.  As another example, the PDA may have determined that the user is interested in a particular author, and may identify a book shop along the user's route that is advertising the author's new book for sale.  In such cases, the PDA may suggest that the user make a detour to buy the desired item); and
notify, of the guidance, the determined notification target user ((Figure 3 and paragraph 0061 disclose based on the expected time of arrival, PDA 22 may determine that the user will be early for the planned meeting.  In this case, the PDA may suggest uses for the spare time, based on the targets in the area of relevance.  For example, at an earlier time, the user may have instructed the PDA to make a shopping list of items needed at home, and the PDA may identify a store, marked by a symbol 108, not far off the user's route where the user can buy the items on the list.  As another example, the PDA may have determined that the user is interested in a 
Soffer does not explicitly disclose in response to determining that an arrival time of a user of the plurality of users will be a threshold amount of time or greater after a scheduled meeting time of a meeting of the plurality of users at the first meeting place, derive a second, different meeting place where the plurality of users meet up.
In analogous art, Waldman discloses in response to determining that an arrival time of a user of the plurality of users will be a threshold amount of time or greater after a scheduled meeting time of a meeting of the plurality of users at the first meeting place, derive a second, different meeting place where the plurality of users meet up (Figure 4 and paragraph 0098 disclose , if a deviation is detected, as shown at 404, an estimated change in the arrival of the user to the meeting place, for example an estimated delay, may be calculated.  As shown at 405, the estimated delay and/or the coordinates of the user are optionally forwarded to the central unit 110 and/or directly to mobile client terminals 102, for example to the real time guiding modules 106, for example via peer to peer communication.  Additionally or alternatively, as shown at 406, a new meeting time and/or venue, may be calculate according to the deviation and/or the estimated time change, either by the central unit 110, the mobile client terminal 102 of the delayed users and/or by the mobile client terminals 102, for example mobile client terminals 102 which receive a notification pertaining to the estimated time change.  The new meeting time and/or venue are optionally calculated based on information pertaining to locational data of each one of the mobile client terminals 102 who runs a preset tour and/or an adjusted preset tour).
It would have been obvious before the effective filing date of the claimed invention to a 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Soffer and Waldman to obtain the invention as specified in claim 5.

Regarding claim 8, as applied to claim 5 above, Soffer, as modified by Waldman, further discloses wherein
the processor is further programmed to acquire current position information of the users (Paragraph 0095 discloses PDA 22 obtains user location information, at a location sensing step 140.  This information is typically provided by location manager 60, using inputs from positioning sensors 57, such as a GPS or WiFi receiver), and
while the users are traveling toward the meeting place, the processor estimates the arrival time of each user on the basis of the current position information and the transportation of each user (Paragraph 0060 discloses the PDA computes the user's expected time of arrival at the meeting location, based on the user's current mode of transportation and speed of motion, on the distance to the destination, and on any expected delays along the way).

Regarding claim 11, as applied to claim 1 above, Soffer discloses the claimed invention except explicitly disclosing wherein the deriving of the second meeting place is based on a current position of each of the plurality of users.
In analogous art, Waldman discloses wherein the deriving of the second meeting place is based on a current position of each of the plurality of users (Figure 4 and paragraph 0098 disclose , if a deviation is detected, as shown at 404, an estimated change in the arrival of the user to the meeting place, for example an estimated delay, may be calculated.  As shown at 405, the estimated delay and/or the coordinates of the user are optionally forwarded to the central unit 110 and/or directly to mobile client terminals 102, for example to the real time guiding modules 106, for example via peer to peer communication.  Additionally or alternatively, as shown at 406, a new meeting time and/or venue, may be calculate according to the deviation and/or the estimated time change, either by the central unit 110, the mobile client terminal 102 of the delayed users and/or by the mobile client terminals 102, for example mobile client terminals 102 which receive a notification pertaining to the estimated time change.  The new meeting time and/or venue are optionally calculated based on information pertaining to locational data of each one of the mobile client terminals 102 who runs a preset tour and/or an adjusted preset tour).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate selecting a new location for a meeting based on locational data of users in response to a user being delayed, as described in Waldman, with identifying a meeting location, as described in Soffer, because doing so is using a known technique to improve a similar method in the same way.  Combining selecting a new location for a meeting based on locational data of users in response to a user being delayed of Waldman with identifying a meeting location of Soffer was 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Soffer and Waldman to obtain the invention as specified in claim 11.

Regarding claim 12, as applied to claim above, Soffer discloses the claimed invention except explicitly disclosing wherein the processor derives the second meeting place based on a current position of each of the plurality of users.
In analogous art, Waldman discloses wherein the processor derives the second meeting place based on a current position of each of the plurality of users (Figure 4 and paragraph 0098 disclose , if a deviation is detected, as shown at 404, an estimated change in the arrival of the user to the meeting place, for example an estimated delay, may be calculated.  As shown at 405, the estimated delay and/or the coordinates of the user are optionally forwarded to the central unit 110 and/or directly to mobile client terminals 102, for example to the real time guiding modules 106, for example via peer to peer communication.  Additionally or alternatively, as shown at 406, a new meeting time and/or venue, may be calculate according to the deviation and/or the estimated time change, either by the central unit 110, the mobile client terminal 102 of the delayed users and/or by the mobile client terminals 102, for example mobile client terminals 102 which receive a notification pertaining to the estimated time change.  The new meeting time and/or venue are optionally calculated based on information pertaining to locational data of each one of the mobile client terminals 102 who runs a preset tour and/or an adjusted preset tour).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Soffer and Waldman to obtain the invention as specified in claim 12.

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Soffer in view of Waldman as applied to claims 1 and 5 above, and further in view of Shin et al. (U.S. Patent Application Publication No. 2010/0004854 A1) (hereinafter Shin).

Regarding claim 2, as applied to claim 1 above, Soffer, as modified by Waldman, discloses the claimed invention except explicitly disclosing wherein, in the determining of the notification target user, when the time from the arrival time estimated for each user to a predetermined meeting time is a threshold or greater, the user is set as the notification target user.
In analogous art, Shin discloses wherein, in the determining of the notification target user, when the time from the arrival time estimated for each user to a predetermined meeting time is a threshold or greater, the user is set as the notification target user (Paragraph 0054 discloses if an appointment standby time, equivalent to a difference of a current time to a time the other user will arrive, is equal to or greater than a preset value, the controller 100 may control 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate displaying a message to a user when the standby time is greater than or equal to a preset value, as described in Shin, with providing a suggestion to an early arriver to a meeting, as described in Soffer, as modified by Waldman, because doing so is using a known technique to improve a similar method in the same way.  Combining displaying a message to a user when the standby time is greater than or equal to a preset value of Shin with providing a suggestion to an early arriver to a meeting of Soffer, as modified by Waldman, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Shin.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Soffer, Waldman, and, Shin to obtain the invention as specified in claim 2.

Regarding claim 6, as applied to claim 5 above, Soffer, as modified by Waldman, discloses the claimed invention except explicitly disclosing wherein, when a time from the arrival time of a user of the plurality of users to the scheduled meeting time is greater than or equal to a threshold, the processor sets the user as the notification target user.
In analogous art, Shin discloses wherein, when a time from the arrival time of a user of the plurality of users to the scheduled meeting time is greater than or equal to a threshold, the processor sets the user as the notification target user (Paragraph 0054 discloses if an appointment standby time, equivalent to a difference of a current time to a time the other user will arrive, is 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate displaying a message to a user when the standby time is greater than or equal to a preset value, as described in Shin, with providing a suggestion to an early arriver to a meeting, as described in Soffer, as modified by Waldman, because doing so is using a known technique to improve a similar method in the same way.  Combining displaying a message to a user when the standby time is greater than or equal to a preset value of Shin with providing a suggestion to an early arriver to a meeting of Soffer, as modified by Waldman, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Shin.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Soffer, Waldman, and Shin to obtain the invention as specified in claim 6.

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Soffer in view of Waldman as applied to claims 1 and 5 above, and further in view of Aravkin et al. (U.S. Patent Application Publication No. 2015/0248835 A1) (hereinafter Aravkin).

Regarding claim 3, as applied to claim 1 above, Soffer, as modified by Waldman, discloses the claimed invention except explicitly disclosing wherein, in the determining of the notification target user, a user of the plurality of users whose transportation is by car is set as the 
In analogous art, Aravkin discloses wherein, in the determining of the notification target user, a user of the plurality of users whose transportation is by car is set as the notification target user, irrespective of the arrival time estimated for the user (Paragraphs 0022-0024 disclose the central server 110 can also record requests from other users/drivers looking for parking in the same area, and a ranking module 112 can prioritize the users based on a time of arrival to the area, giving the highest priority to the user with the earliest arrival time.  Given the availability module information, and the location, vehicle and priority information of a user, the determination module 114 can determine where is the closest available parking spot for a user in, which the user's vehicle can fit.  In accordance with an embodiment, the application to which the user is logged on can relay the information about the closest available parking spot to the user's electronic device, or to a networked communication device that is part of the user's vehicle so the driver can proceed directly to the spot.  When a subsequent user/driver looking for a parking spot comes into the same area as a prior user/driver who was also looking for a parking spot, based on a record of previous transactions, the determination module 114 will know if it has relayed information about a particular available spot to the prior user, and inform the subsequent user about the next closest available spot in order to prevent a conflict whereby two drivers are attempting to park in the same spot.  As a result, a subsequent vehicle can go directly to the next available spot rather than interfering with the first vehicle).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate providing a notice to a driver of a car arriving at a destination, as described in Aravkin, with providing notice to an early arriver to a meeting, as described in Soffer, as modified by 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Soffer, Waldman, and, Aravkin to obtain the invention as specified in claim 3.

Regarding claim 7, as applied to claim 1 above, Soffer, as modified by Waldman, discloses the claimed invention except explicitly disclosing wherein the processor sets, as the notification target user, a user whose transportation is by car, irrespective of the arrival time estimated by the processor.
In analogous art, Aravkin discloses wherein the processor sets, as the notification target user, a user whose transportation is by car, irrespective of the arrival time estimated by the processor (Paragraphs 0022-0024 disclose the central server 110 can also record requests from other users/drivers looking for parking in the same area, and a ranking module 112 can prioritize the users based on a time of arrival to the area, giving the highest priority to the user with the earliest arrival time.  Given the availability module information, and the location, vehicle and priority information of a user, the determination module 114 can determine where is the closest available parking spot for a user in, which the user's vehicle can fit.  In accordance with an embodiment, the application to which the user is logged on can relay the information about the 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate providing a notice to a driver of a car arriving at a destination, as described in Aravkin, with providing notice to an early arriver to a meeting, as described in Soffer, as modified by Waldman, because doing so is simple substitution of one known element for another (trigger for providing the notice) to obtain predictable results.  Combining providing a notice to a driver of a car arriving at a destination of Aravkin with providing notice to an early arriver to a meeting of Soffer, as modified by Waldman, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Aravkin.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Soffer, Waldman, and, Aravkin to obtain the invention as specified in claim 7.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Haken (U.S. Patent Application Publication No. 2003/0125963 A1) discloses a wireless interactive rendezvous system for delivering goods and services;
Rademaker (U.S. Patent Application Publication No. 2012/0030133 A1) discloses systems and methods for arranging delivery of a package; and
Chen (U.S. Patent Application Publication No. 2018/0356240 A1) discloses a method, electronic device, and computer-readable recording medium for planning a meeting point and routes.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303)297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/Mark G. Pannell/Examiner, Art Unit 2642